Title: Thomas Barclay to John Adams, 4 Dec. 1786
From: Barclay, Thomas
To: Adams, John


          
            
              Dear Sir,
            
            

              Madrid

               4 Decr 1786.
            
          

          I wrote you this Day by a Courier going to Paris Inclosing You
            Copys of some letters written to You and Mr. Jefferson, and
            advising My Draught on You at Ten Days sight for Four hundred Pounds Sterling in Favor
            of Mess: Drouilheit and Company, which Please to honor and place to Account of the
            United states—
          I am Sir / Your Most Obed / Servant.

          
            
              Thos Barclay
            
          
          
            The Bill is of this Date
          
        